EXHIBIT 10.37

SHARE PURCHASE AGREEMENT

This SHARE PURCHASE AGREEMENT (“Agreement”) executed at New Delhi on the 10th
day of January 2007 (“Effective Date”) by and between:

IL&FS Trust Company Limited, a company incorporated under the provisions of the
Companies Act, 1956, and having its registered office at The ILFS Financial
Centre, Plot C-22, G- Block, Bandra – Kurla Complex, Bandra (East) Mumbai 400
051 (hereinafter referred to as the “Vendor 1”) in its capacity as trustee of
the Infrastructure Equity Fund (the “Fund”), a trust created under the Indian
Trust Act, 1882, having its office at IL&FS Financial Centre, Plot No. C-22 G
Block, Bandra Kurla Complex, Bandra (East), Mumbai 400 051;

AND

ICICI Bank Limited, a company incorporated in India under the provisions of the
Companies Act, 1956, and licensed as a bank under the Banking Regulation Act,
1949 and having its registered office at Landmark, Racecourse Circle, Vadodara,
Gujarat 390 007 and its corporate office at ICICI Bank Towers, Bandra – Kurla
Complex, Bandra (East) Mumbai 400 051 (hereinafter referred to as the “Vendor
2”);

AND

IFCI Limited, a company incorporated under the provisions of the Companies Act,
1956, having its registered office at IFCI Tower, 61 Nehru Place, New Delhi 110
019 (hereinafter referred to as the “Vendor 3”);

AND

Punjab National Bank, a body corporate constituted in India under the provisions
of the Banking Companies (Acquisition and Transfer of Undertakings) Act, 1970
and having its registered office at 7, Bhikhaji Cama Place, New Delhi 110066
(hereinafter referred to as “Vendor 4”);

AND

General Insurance Corporation of India, a company incorporated in India under
the provisions of the Companies Act, 1956 and having its registered office at
“Suraksha” 170, Jamshedji Tata Road, Churchgate, Mumbai 400 020 (hereinafter
referred to as “Vendor 5”);

AND

NYSE Group, Inc., a corporation incorporated in the State of Delaware and having
its office at 11 Wall Street, New York, NY 10005 (hereinafter referred to as the
“Purchaser”).

Vendor 1, Vendor 2, Vendor 3, Vendor 4 and Vendor 5 are hereinafter, unless the
context otherwise requires, collectively referred to as the “Vendors” and
individually as a “Vendor”. The Vendors and the Purchaser are hereinafter,
unless the context otherwise requires, collectively referred to as the “Parties”
and individually as a “Party”.

WHEREAS:

 

1. Vendor 1 is a trustee of the Fund.

 

2. Vendor 2 and Vendor 4 are each engaged in banking and other related
businesses.

 

3. Vendor 3 and Vendor 5 are engaged in financial services.

 

1



--------------------------------------------------------------------------------

4. The Purchaser is a holding company that owns and operates two U.S. self
regulatory organizations, namely, New York Stock Exchange LLC and NYSE Arca,
Inc.

 

5. Vendor 1 is the legal owner of 3,200,000 Shares of National Stock Exchange of
India Limited, a company incorporated under the provisions of the Companies Act,
1956 having its registered office at Exchange Plaza, C-1, Block G., Bandra Kurla
Complex, Bandra, East, Mumbai-400051, (“Company”), representing 7.11% of the
fully paid-up and issued equity share capital, on a fully diluted basis, of the
Company (“Share Capital”). Vendor 2 is the legal and beneficial owner of
5,240,002 Shares of the Company representing 11.64% of the Share Capital of the
Company. Vendor 3 is the legal and beneficial owner of 5,600,000 Shares
representing 12.44% of the Share Capital of the Company. Vendor 4 is the legal
and beneficial owner of 500,000 Shares representing 1.11% of the Share Capital
of the Company. Vendor 5 is the legal and beneficial owner of 1,640,000 Shares
representing 3.64% of the Share Capital of the Company.

 

6. Vendor 1 in its capacity as trustee for the Fund, Vendor 2, Vendor 3, Vendor
4 and Vendor 5 are desirous of selling 2,250,000 Shares in the aggregate, which
constitute 5% of the Share Capital of the Company as of the Effective Date
(adjusted as of the Completion Date for any share split, bonus issue, rights
issue, stock dividend, reverse spilt or similar corporate action resulting in an
increase or reduction in the number of Shares held by the Vendors) (“Vendor
Shares”) out of their respective shareholdings in the Company as set forth in
Schedule 1 hereto, and the Purchaser and/or any of its Affiliates is desirous of
acquiring, the Vendor Shares on the terms and conditions and the in the manner
set forth in this Agreement.

NOW THIS AGREEMENT WITNESSETH AND IT IS HEREBY AGREED BY AND BETWEEN THE PARTIES
HERETO AS FOLLOWS:

 

1 Definitions and Interpretation

 

1.1 In this Agreement (including the recitals above), the following words and
expressions have the following meanings, unless the contrary intention appears:

 

  (a) Affiliate of a Person (the “Subject Person”) means in the case of any
Subject Person other than a natural Person, any other Person that controls, is
controlled by or is under common control with the Subject Person. For purposes
of this definition, “control” (together with its correlative meanings,
“controlled by” and “under common control with”) means, with respect to any such
Person, the possession, directly or indirectly, of power to direct or cause the
direction of management or policies of the Subject Person (whether through
ownership of voting securities or partnership or other ownership interests, by
contract or otherwise.

 

  (b) Business Days means any day other than a Saturday, Sunday or any day on
which banks in New York City, United States of America or Mumbai, India are
authorized to be closed.

 

  (c) Completion means the consummation of the sale and purchase of the Vendor
Shares as contemplated under Clause 6 of this Agreement.

 

  (d) Encumbrance means (i) any mortgage, charge (whether fixed or floating),
pledge, lien, hypothecation, assignment, deed of trust, security interest or
other encumbrance of any kind securing, or conferring any priority of payment in
respect of, any obligation of any Person, including without limitation any right
granted by a transaction which, in legal terms, is not the granting of security
but which has an economic or financial effect similar to the granting of
security under applicable Law, (ii) any voting agreement, interest, option,
right of first offer, refusal or transfer restrictions in favour of any Person,
and (iii) any adverse claim as to title, possession or use.

 

2



--------------------------------------------------------------------------------

  (e) Governmental Approval means any consent or approval of, with or to any
Governmental Authority.

 

  (f) Governmental Authority means any nation or government or any province,
state or any other political subdivision thereof; any entity, authority or body
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, including any government authority,
agency, department, board, commission or instrumentality of India or any
political subdivision thereof or any other applicable jurisdiction; any court,
tribunal or arbitrator and any securities exchange or body or authority
regulating such securities exchange.

 

  (g) Indian Rupees or Rs. means Indian rupees or the lawful currency of the
Republic of India.

 

  (h) Law means all applicable provisions of all (i) constitutions, treaties,
statutes, laws (including the common law), codes, rules, regulations, ordinances
or orders of any Governmental Authority, (ii) Governmental Approvals, and
(iii) orders, decisions, injunctions, judgments, awards and decrees of or
agreements with any Governmental Authority.

 

  (i) Person means any natural person, firm, company, Governmental Authority,
joint venture, partnership, association or other entity (whether or not having
separate legal personality).

 

  (j) Share means an equity share of the Company having a face value of Rs.10
per equity share.

 

  (k) Transfer means sell, gift, give, assign, transfer, transfer of any
interest in trust, mortgage, alienation, hypothecate, pledge, encumber, grant a
security interest in, amalgamate, merge or suffer to exist (whether by operation
of Law or otherwise) any Encumbrance on, any Shares or any right, title or
interest therein or otherwise dispose of in any manner whatsoever voluntarily or
involuntarily, but shall not include transfer by way of testamentary or
intestate successions.

 

  (l) USD means United States Dollars, being the lawful currency of the United
States of America.

 

  (m) Warranties mean the representations and warranties as set out in Clause 7
of this Agreement.

 

1.2 In this Agreement unless the contrary intention appears:

 

  (a) a reference to a Clause, schedule, annexure or appendix is a reference to
a Clause of or schedule, annexure or appendix to this agreement and references
to this agreement include any recital, schedule, annexure or appendix;

 

  (b) a reference to this Agreement or another instrument includes any
variation, amendment or replacement of either of them;

 

  (c) the singular includes the plural and vice versa;

 

  (d) a reference to a Person includes a reference to the Person’s executors,
administrators, successors, substitutes (including, but not limited to, persons
taking by novation) and permitted assigns;

 

  (e) if a period of time is specified and dates from a given day or the day of
an act or event, it is to be calculated exclusive of that day;

 

  (f) a reference to a day is to be interpreted as the period of time commencing
at midnight and ending 24 hours later;

 

3



--------------------------------------------------------------------------------

  (g) in calculations of share numbers, references to a “fully diluted basis”
mean that the calculation should be made assuming that all outstanding options,
warrants and other equity securities convertible into or exercisable or
exchangeable for Shares (whether or not by their terms then currently
convertible, exercisable or exchangeable), have been so converted, exercised or
exchanged;

 

  (h) references to the knowledge, information, belief or awareness of any
Person shall be deemed to include the knowledge, information, belief or
awareness such Person would have if such Person had made all reasonable best
efforts, due and careful enquiry; and

 

  (i) any reference to any statute or statutory provision shall include:

 

  i. all subordinate legislation made from time to time under that provision
(whether or not amended, modified, re-enacted or consolidated); and

 

  ii. such provision as from time to time amended, modified, re-enacted or
consolidated (whether before, on or after the date of this Agreement) to the
extent such amendment, modification, re-enactment or consolidation applies or is
capable of applying to any transactions entered into under this Agreement as
applicable, and (to the extent liability thereunder may exist or can arise)
shall include any past statutory provision (as from time to time amended,
modified, re-enacted or consolidated) which the provision referred to has
directly or indirectly replaced.

 

1.3 Headings are inserted for convenience and do not affect the interpretation
of this Agreement.

 

2 Sale and purchase of Vendor Shares

Subject to the terms and conditions of this Agreement (including without
limitation the satisfaction / fulfilment of the Conditions Precedent), the
Vendors agree to sell and transfer to the Purchaser, and the Purchaser agrees to
purchase from the Vendors, the Vendor Shares in the respective proportions set
out in Schedule 1 hereto, in the manner provided in this Agreement.

 

3 Purchase Consideration

The aggregate consideration payable by the Purchaser for the Vendor Shares shall
be Indian Rupee equivalent of USD 115,000,000 (USD One Hundred Fifteen Million
only) (“Purchase Consideration”) as of the Completion Date. The Purchase
Consideration shall be payable to the Vendors in the respective proportions set
out in Schedule 1 hereto, in the manner set out in Clause 6 herein.

 

4 Conditions Precedent

 

4.1 The obligations of (i) the Purchaser to pay the Purchase Consideration to
the Vendors; and (ii) the Vendors to sell and transfer the Vendor Shares to the
Purchaser, in each case, shall be subject to the fulfilment / satisfaction of
the following conditions (“Conditions Precedent”):

 

  (a) Receipt of the approval of the Foreign Investment Promotion Board, and/or
the Reserve Bank of India, if required for the sale and purchase of the Vendor
Shares in the manner contemplated herein and compliance by the applicable
Parties of all or any of the conditions stipulated therein.

 

  (b) Receipt by the Purchaser, if required, of the approval of the Securities
and Exchange Board of India in relation to the Purchaser acquiring the Vendor
Shares and being a “fit and proper person” for investment in the Company.

 

4



--------------------------------------------------------------------------------

  (c) Delivery to the Purchaser of the approval of the Securities and Exchange
Board of India, if so required to be obtained by the Company, for a change of
the Company’s current corporate and demutualized structure in terms of the
notification dated March 10, 2005 issued by the Securities and Exchange Board of
India in the Official Gazette of India (accompanied with reasonably satisfactory
documents evidencing the same).

 

  (d) Receipt by each of the Vendors of all corporate approvals required for the
execution, delivery and performance by each such Vendor of this Agreement, the
sale of the Vendor Shares and the other transactions contemplated by this
Agreement or in relation to matters which otherwise require approval of the
respective board of directors / duly authorized committees of the Vendors.

 

  (e) Delivery to the Purchaser of documents evidencing receipt by the Company
of all consents, waivers, resolutions and permissions required to be obtained by
the Company, including the waiver(s) from the board of directors of the Company
and all the shareholders of the Company waiving their rights under applicability
of Article 63 of the articles of association of the Company in relation to the
sale and purchase of the Vendor Shares contemplated by this Agreement.

 

  (f) Receipt by the Purchaser of all corporate and regulatory approvals
required for the execution, delivery and performance by the Purchaser of this
Agreement, the purchase of the Vendor Shares and the other transactions
contemplated by this Agreement or in relation to matters which otherwise require
approval of the board of directors of the Purchaser.

 

  (g) The Purchaser having received a letter from the Company in the form as
provided for in Schedule 2 hereto.

 

  (h) The Warranties having been true and correct on the Effective Date and
remaining true and correct on the Completion Date.

 

4.2 Each of the Vendors and the Purchaser shall use all best efforts to ensure
satisfaction / fulfilment of the Condition Precedent set out in Clauses 4.1
(i) above, on or before the Long Stop Date (or such other extended date as may
be agreed by the Parties in accordance with Clause 4.7 hereof).

 

4.3 The Purchaser shall use all best efforts to ensure satisfaction / fulfilment
of the Conditions Precedent set out in Clause 4.1 (a), (b) and (f) above, on or
before the Long Stop Date (or such other extended date as may be agreed by the
Parties in accordance with Clause 4.7 hereof). In relation to the Conditions
Precedent set out in Clauses 4.1(a) and (b), the Vendors agree that they shall
cooperate with the Purchaser in good faith and provide all assistance and
documentation necessary for the satisfaction of any of the said Conditions
Precedent at the request of the Purchaser.

 

4.4 Each of the Vendors shall use all best efforts to ensure satisfaction /
fulfilment of the Conditions Precedent set out in Clause 4.1 (d) on or before
the Long Stop Date (or such other extended date as may be agreed by the Parties
in accordance with Clause 4.7 hereof).

 

4.5 The respective Party responsible for the satisfaction of each of the
Conditions Precedent as specified in Clause 4.1 above, shall promptly certify
such satisfaction to the other Party(ies). Such certification shall be
accompanied with satisfactory documents evidencing such fulfilment, to the
reasonable satisfaction of the other Party.

 

4.6 If any Party becomes aware of anything which will or may prevent any of the
Conditions Precedent from being satisfied before the Long Stop Date (or such
other extended date as may be agreed by the Parties in accordance with Clause
4.7 hereof), the relevant Party shall notify the others in writing as soon as
practicable.

 

5



--------------------------------------------------------------------------------

4.7 If any of the Conditions Precedent set out in Clause 4.1 are not satisfied /
fulfilled on or by close of business in Mumbai, India on Monday March 26, 2007
(“Long Stop Date”) then, any of the Vendors or the Purchaser, may, by written
notice to the other Parties, terminate this Agreement. The Long Stop Date may be
extended for such further period as may be mutually agreed upon by the Parties
in writing. The Parties agree that they shall not unreasonably withhold their
consent to such extension of the Long Stop Date.

 

4.8 If this Agreement is terminated under Clause 4.7 then, in addition to any
other rights, powers or remedies provided by applicable Law:

 

  (a) each Party shall be released from its obligations to further perform this
Agreement except those obligations which expressly survive termination; and

 

  (b) each Party retains the rights it has against any other Party in respect of
any breach of the Agreement by such other Party prior to such termination of the
Agreement.

 

5 Interest

 

5.1 In addition to the Purchase Consideration, the Purchaser agrees to pay the
Vendors interest at the rate of 5.23% (five hundred and twenty three basis
points) compounded annually on the Purchase Consideration, calculated from the
Effective Date upto and including the Completion Date (“Interest”). The Interest
shall be payable on the Completion Date along with the Purchase Consideration in
the respective proportions set out in Schedule 1 hereto.

 

6 Completion

 

6.1 Completion shall take place within 2 (two) Business Days after the
satisfaction / fulfilment of the Conditions Precedent or within such time and at
such place as the Parties may agree (“Completion Date”). The transactions
contemplated under this Agreement to be consummated at Completion shall be
deemed to occur simultaneously and no such transaction shall be consummated
unless all such transactions are consummated.

 

6.2 At Completion, the following events shall occur:

 

  (a) the Vendors shall deliver to the Purchaser all of the share certificates
representing the Vendor Shares and duly executed share transfer forms;

 

  (b) The Purchaser shall credit the Purchaser Consideration along with the
Interest accrued thereupon, to the respective bank accounts of the Vendors;

 

  (c) The Vendors shall deliver to the Purchaser a written acknowledgement of
receipt of the Purchase Consideration; and

 

  (d) The Purchaser shall deliver to each of the Vendors a written
acknowledgement of receipt of the Vendor Shares.

 

7 Warranties and Representations

 

7.1 Each Party represents and warrants to the other Parties that neither the
making or execution of this Agreement nor the compliance with its terms will be
in violation of any Law in force applicable to that Party or conflict with or
result in breach of any of the terms, conditions or provisions of, or constitute
a default or require any consent under, any agreement, or other instrument
applicable to that Party, or violate any of the terms or provisions of its
charter documents or any judgment, decree or order of any court, or any statute,
rule or regulation applicable to it.

 

7.2 Each Party represents and warrants to the other Parties that it has:

 

  (a) full corporate power and authority to enter into this Agreement, to
perform its obligations hereunder and to consummate the transactions
contemplated by this Agreement;

 

6



--------------------------------------------------------------------------------

  (b) validly executed and delivered this Agreement which constitutes valid,
binding and enforceable obligations on it in accordance with its terms; and

 

  (c) subject to the receipt of the requisite approvals referred to in Clause
4.1, it has obtained all necessary approvals to enable it to perform its
obligations under this Agreement and the entry into and performance of this
Agreement by it does not constitute a breach of any obligation (including any
statutory, contractual or fiduciary obligation), or default under any agreement
or undertaking, by which it is bound.

 

7.3 Each of the Vendors, jointly and severally, represents and warrants to the
Purchaser that (“Vendor Warranties”):

 

  (a) to the knowledge of the Vendors, the Company has been duly incorporated
and organised, and validly exists in good standing, under the Laws of India;

 

  (b) to the best of the knowledge of the Vendors, the authorised Share Capital
of the Company comprises of 5,00,00,000 Equity Shares of face value of Rs. 10/-
each, of which 4,50,00,000 Equity Shares are issued as of the Effective Date.
All of the issued Shares have been duly authorised, validly issued, fully paid,
and are free of any lien, pledge, security interest, claim or other encumbrance
to the Company;

 

  (c) each such Vendor is the registered, legal and beneficial holder of its
respective Vendor Shares and has a valid and marketable title thereto;

 

  (d) the Vendor Shares collectively represent 5% (five percent) of the Share
Capital of the Company as on the Effective Date and rank pari passu with the
other Shares in the Share Capital;

 

  (e) to the knowledge of the Vendors, except as set forth in Articles of
Association of the Company, as of the Effective Date, no pre-emptive or other
outstanding rights, options, warrants, conversion rights, stock appreciation
rights, redemption rights, repurchase rights, agreements, arrangements, calls,
commitments or rights of any kind that obligate the Company to issue or sell any
Shares or other securities of the Company or any securities or obligations
convertible or exchangeable into or exercisable for, or giving any Person a
right to subscribe for or acquire, any company Shares, and no securities or
obligations evidencing such rights are authorised, issued or outstanding;

 

  (f) to the knowledge of the Vendors, the Company does not have any outstanding
bonds, debentures, notes or other obligations the holders of which have the
right to vote (or convertible into or exercisable for securities having the
right to vote) with the shareholders of the Company on any matter; and

 

  (g) the Vendor Shares to be delivered by such Vendor to the Purchaser pursuant
to this Agreement will be, when delivered, duly authorized, validly issued,
fully paid-up and will be free and clear of all Encumbrances;

 

7.4 The Purchaser hereby further represents and warrants to the Vendors that:

 

  (a) it has sufficient financial resources to pay the Purchase Consideration in
the manner contemplated in this Agreement; and

 

  (b) save and except as set forth in Clause 4.1 hereof, it has obtained all
necessary statutory approvals required under any Law applicable to it, in order
to enable it to perform its obligations under this Agreement.

 

7



--------------------------------------------------------------------------------

8 Covenants

 

8.1 The Vendors and the Purchaser shall, subject to applicable Law, exercise
their voting rights in a meeting of shareholders of the Company and cause the
directors representing such Parties on the board of directors of the Company to
exercise their votes in a manner to give full legal effect to the terms of this
Agreement.

 

8.2 The Vendors and the Purchaser shall cooperate and use their respective best
efforts in good faith to fulfil as promptly as practicable the documents
required under Law for filing with the concerned authorized dealer of Form
FC-TRS in accordance with applicable Law.

 

8.3 Each of the Vendors covenants to the Purchaser that if any of the Vendors
wishes to transfer all or any of its Shares, the respective Vendor will be free
to sell the said Shares to any Person, provided that such sale is not, directly
or indirectly, to any other stock exchange or any U.S. National securities
market for a period of 3 (three) years from the Completion Date.

 

8.4 The Purchaser expressly acknowledges, agrees and confirms that the Purchaser
and its Affiliates shall not, without the prior approval of the Company, make
any investment (including by way of contribution towards equity capital), in any
other stock exchange(s) (or their Affiliates or subsidiaries) in India, for a
period of 3 (three) years from the Completion Date.

 

9 Indemnification

 

9.1 Subject to Clause 11 (Confidentiality), each of the Vendors, jointly and
severally, and the Purchaser, as the case may be, (“Indemnifying Party”) agrees
to indemnify and hold harmless the Purchaser or the Vendors, the case may be
(“Indemnified Party”) promptly upon demand at any time and from time to time,
from and against any and all losses, claims, damages, liabilities, costs
(including reasonable attorneys’ fees and disbursements) and expenses
(collectively, “Losses”) to which any Indemnified Party may become subject,
insofar as such Losses arise out of, in any way relate to, or result from
(i) any misstatement or any breach of any representation or warranty made by the
Indemnifying Party, or (ii) the failure by the Indemnifying Party to fulfil any
agreement, covenant, obligation or condition contained in this Agreement, or
(iii) any claim or proceeding by any third party against the Indemnifying Party
arising out of any act, deed or omission by the Indemnifying Party.

 

9.2

If the Indemnified Party(ies) is entitled to indemnification hereunder, such
Indemnified Party shall give prompt notice to the Indemnifying Party(ies)
against whom the indemnity is claimed of the Losses and/or any claim or of the
commencement of any proceeding against the Indemnifying Party(ies) or any
Indemnified Party(ies) brought by any third party with respect to which such
Indemnified Party seeks indemnification pursuant hereto, which notice shall
describe the evidence of such Losses; provided, however, that any delay to so
notify the Indemnifying Party(ies) shall not relieve the Indemnifying Party(ies)
from any obligation or liability except to the extent the Indemnifying
Party(ies)is materially prejudiced by such delay. The Indemnifying
Party(ies)shall forthwith on receipt of such notice, reimburse to the
Indemnified Party(ies) an amount equal to all Losses, provided that the
Indemnifying Party(ies)shall have the right, exercisable by giving written
notice to an Indemnified Party(ies) within thirty (30) days after the receipt of
written notice from such Indemnified Party of such claim or proceeding, to
assume, at the expense of the Indemnifying Party(ies)the defense of any such
claim or proceeding, with the assistance of counsel reasonably satisfactory to
such Indemnified Party. Notwithstanding the foregoing, in any claim in which the
Indemnifying Party(ies)and the Indemnified Party(ies) are, or are reasonably
likely to become, a party, the Indemnified Party(ies) shall have the right to
employ separate counsel and to control its own defense of such claim if, in the
reasonable opinion of counsel to such Indemnified Party, either (x) one or more
defenses are available to the Indemnified Party(ies) that are not available to
the Indemnifying Party(ies), or (y) a conflict or potential conflict exists
between the Indemnifying

 

8



--------------------------------------------------------------------------------

 

Party(ies)and the Indemnified Party(ies), that would make such separate
representation advisable. Subject to being fully indemnified as aforesaid, the
Indemnified Party(ies) shall not consent to entry of any judgment or enter into
any settlement, without the prior written approval of the Indemnifying
Party(ies). The Indemnifying Party(ies)shall not consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof a release by the claimant or plaintiff to such Indemnified
Party(ies), in form and substance satisfactory to the Indemnified Party(ies),
from all liability in respect of such claim or proceeding. The Indemnifying
Party(ies)shall not be liable for any settlement of any claim effected against
the Indemnified Party without its written consent, which consent shall not be
unreasonably withheld or delayed.

 

9.3 Notwithstanding anything contained in Clause 9 to the contrary, the
aggregate liability of each Vendor or the Purchaser, as the case may be, under
Clause 9 in relation to an Indemnified Party shall not exceed an amount equal to
the Purchase Consideration. The Parties shall not be liable for each other’s
indirect, special or consequential damages (including lost profits or lost
revenues) under this Agreement, regardless of whether such liability arises in
tort, contract, breach of warranty, indemnification or otherwise.

 

9.4 To the extent the payment by an Indemnifying Party(ies)of any
indemnification payment pursuant to the provisions of this Clause 9 shall be
subject to receipt of Governmental Approvals (if required), the said
Indemnifying Party(ies)shall be responsible for obtaining all such Governmental
Approvals and shall make all applications and take all steps required to obtain
the same.

 

9.5 The rights of an Indemnified Party pursuant to this Clause 9 shall be in
addition to and not exclusive of, and shall be without prejudice to, any other
rights and remedies available to such Indemnified Party at equity or law
including the right to seek specific performance, rescission, restitution or
other injunctive relief, none of which rights or remedies shall be affected or
diminished thereby.

 

9.6 For avoidance of doubt it is clarified that the obligation of the
Indemnifying Party(ies), to indemnify and hold harmless the Indemnified
Party(ies) in respect of Losses arising from a breach of any Warranty set out in
Clause 7, shall survive delivery of and payment for the Vendor Shares on the
Completion Date.

 

10 Termination

 

10.1 This Agreement may be terminated as follows:

 

  (a) at the election of the Purchaser or the Vendors, if any one or more of the
Conditions Precedent has not been fulfilled on the Long Stop Date (or such other
extended date as may be agreed by the Parties in accordance with Clause 4.7
hereof);

 

  (b) at the election of the Purchaser or the Vendor, if any of the Vendors or
the Purchaser, as the case may be, has materially breached any Warranties, or
any other material covenant or agreement contained in this Agreement, and such
material breach cannot be or is not cured within 15 (fifteen) days after being
notified in writing of the same; and/or

 

  (c) by the mutual written consent of all of the Parties.

 

10.2 Survival

The respective agreements, representations, warranties and indemnities set forth
in or made pursuant to Clauses 8, 9, 10.2, 11, 13, 14 and 15 of this Agreement,
will remain in full force and effect, and will survive delivery of and payment
for the Vendor Shares on the Completion Date. The provisions of Clauses 9, 10.2,
11, 13, 14 and 15 hereof shall survive the termination of this Agreement.

 

9



--------------------------------------------------------------------------------

11 Confidentiality

 

11.1 Each Party agrees and undertakes that its Affiliates, directors, officers,
managers, employees (including those on secondment), legal, financial and
professional advisors and bankers (collectively, “Representatives”) do not
reveal, to any third party other than the foregoing parties any Confidential
Information of the other party without the prior written consent of the
concerned Party. The term “Confidential Information” as used in this Agreement
means (i) any information concerning the organisation, business, intellectual
property, technology, trade secrets, know-how, finance, transactions or affairs
of the Vendors or the Company or any other Party to this Agreement or any of
their respective Affiliates, directors, officers or employees (whether conveyed
in written, oral or in any other form and whether such information is furnished
before, on or after the date hereof); (ii) except as required to resolve such
dispute or to enforce a party’s rights hereunder, any information whatsoever
concerning or relating to (1) any dispute or claim arising out of or in
connection with this Agreement; or (2) the resolution of such claim or dispute;
and (iii) any information or materials prepared by or for a Party or its
Representatives that contain or otherwise reflect, or are generated from,
Confidential Information.

 

11.2 The provisions of Clause 11.1 above shall not apply to:

 

  (a) disclosure of Confidential Information that is already in the public
domain or becomes generally available to the public other than through the act
or omission of or as a result of disclosure by or at the direction of a Party or
any of its Representatives in breach of this Agreement;

 

  (b) disclosure by a Party to its Representatives provided such Representatives
are bound by similar confidentiality obligations;

 

  (c) disclosure, after giving prior notice to the other Parties to the extent
legally permissible under the circumstances and subject to any practicable
arrangements to protect confidentiality, to the extent requested or required
under the rules of any stock exchange or by applicable Laws or governmental
regulations or judicial process or generally accepted accounting principles
applicable to any Party;

 

  (d) Confidential Information acquired independently by a Party from a third
party source not obligated to the Party disclosing Confidential Information to
keep it confidential;

 

  (e) Confidential Information already known or already in the lawful possession
of the Party receiving Confidential Information as of the date of its
disclosure;

 

  (f) disclosure in connection with the performance of obligations or the
exercise of rights (including remedies) under this Agreement;

 

  (g) disclosure in the course of any negotiations with any Person with a view
to transferring any securities to such Person, information in respect of the
Company in so far as and to the extent necessary on a need to know basis that is
necessary to permit such Person to evaluate the business of the Company may be
provided to such Person, provided that such Person has executed a
confidentiality agreement in customary form; and/or

 

  (h) disclosure required by applicable Law, including but not limited to the
disclosure in any Party’s periodic or other reporting required under applicable
securities laws.

 

12 Cost and Expenses

All stamp duties and similar assessments, if any, arising from or payable by
reason of the delivery of the Vendor Shares to the Purchaser and for the
effectiveness of this Agreement shall be borne and paid by the Purchaser. For
the avoidance of doubt, it is

 

10



--------------------------------------------------------------------------------

clarified that all expenses and costs incurred by each Party, except for the
payment of stamp duty as mentioned above, shall be borne by the Party incurring
such expenses and costs.

 

13 Notices

 

13.1 A notice, approval, consent or other communication in connection with this
Agreement:

 

  (a) must be in writing;

 

  (b) must be marked for the attention of the person named in this Clause; and

 

  (c) must be left at the address of the addressee, or sent by a reputable
international courier to the address of the addressee or sent by facsimile to
the facsimile number of the addressee which is specified in this Clause or if
the addressee notifies another address or facsimile number then to that address
or facsimile number

The address and facsimile number of each party is:

 

Vendor 1    Attention:    Mr. Sachin Gupta Address:    The ILFS Financial
Centre,    Plot C-22, G- Block,    Bandra – Kurla Complex,    Bandra (East)
Mumbai 400 051 Facsimile:    +91-22-2652 0617 Vendor 2    Attention:   
Ms. Vishakha Mulye, Group Chief Financial Officer Address:    ICICI Bank Towers
   Bandra Kurla Complex    Mumbai 400 051 Facsimile:    +91-22-2653 1111 Vendor
3    Attention:    Mr. R. M. Malla Address:    IFCI Tower    61 Nehru Place   
New Delhi 110 019    India Facsimile:    +91-11-2623 0021 Vendor 4    Attention:
   Mr. Arun Kaul Address:    7, Bhikhaji Cama Place    New Delhi 110 066   
India Facsimile:    +91-11-2619 6513

 

11



--------------------------------------------------------------------------------

Vendor 5    Attention:    Mr. R. K. Joshi Address:    “Suraksha”    170,
Jamshedji Tata Road    Churchgate    Mumbai 400 020    India Facsimile:   
+91-22-2288 4010 Purchaser    Attention:    Nelson Chai, CFO and Executive
Vice-President Address:    11 Wall Street    New York, NY 10005 Facsimile:   
+1-212-656 2078

 

13.2 A notice, approval, consent or other communication takes effect from the
time it is received unless a later time is specified in it

 

14 Miscellaneous

 

14.1 Waiver and variation: A provision of or a right created under this
Agreement may not be:

 

  (a) waived except in writing signed by the Party granting the waiver; or

 

  (b) varied except in writing signed by the Parties

 

14.2 Time of the essence: Time is of the essence of this Agreement in respect of
any date or period determined under this Agreement.

 

14.3 Further assurances: Each Party agrees, at its own expense, on the request
of any other party, to do everything reasonably necessary to give effect to this
agreement and the transactions contemplated by it (including the execution of
documents) and to use all reasonable endeavours to cause relevant third parties
to do likewise.

 

14.4 No Partnership. Neither the Purchaser nor the Vendors shall act as an agent
of each other or have any authority to act for or to bind each other, except as
provided in this Agreement.

 

14.5 Entire Agreement. This Agreement and the attached Schedules, shall contain
the entire understanding of the Parties and shall be read in conjunction with
each other and shall supersede all prior agreements and understandings, both
written and oral, among the Parties with respect to the subject matter hereof.

 

14.6 Independent Rights. Each of the rights of the Parties hereto under this
Agreement are independent, cumulative and without prejudice to all other rights
available to them, and the exercise or non-exercise of any such rights shall not
prejudice or constitute a waiver of any other right of the Party, whether under
this Agreement or otherwise.

 

14.7 Specific Performance. The Parties agree that damages may not be an adequate
remedy and the Purchaser shall be entitled to an injunction, restraining order,
right for recovery, suit for specific performance or such other equitable relief
as a court of competent jurisdiction may deem necessary or appropriate to
restrain the any of the Vendors from committing any violation or enforce the
performance of the covenants, representations and obligations contained in this
Agreement. These injunctive remedies are cumulative and are in addition to any
other rights and remedies the Parties may have at law or in equity, including
without limitation a right for damages.

 

14.8

Non-Exclusive Remedies. The rights and remedies herein provided are cumulative
and none is exclusive of any other, or of any rights or remedies that any Party
may otherwise

 

12



--------------------------------------------------------------------------------

 

have at Law or in equity. The rights and remedies of any Party based upon,
arising out of or otherwise in respect of any inaccuracy or breach of any
representation, warranty, covenant or agreement or failure to fulfil any
condition shall in no way be limited by the fact that the act, omission,
occurrence or other state of facts upon which any claim of any such inaccuracy
or breach is based may also be the subject matter of any other representation,
warranty, covenant or agreement as to which there is no inaccuracy or breach.

 

14.9  Severability. Each and every obligation under this Agreement shall be
treated as a separate obligation and shall be severally enforceable as such and
in the event of any obligation or obligations being or becoming unenforceable in
whole or in part. To the extent that any provision or provisions of this
Agreement are unenforceable such provision or provisions shall be deemed to be
deleted from this Agreement and any such deletion shall not affect the
enforceability of the remainder of this Agreement not so deleted provided the
fundamental terms of the Agreement are not altered.

 

14.10  No Assignment. This Agreement shall not be capable of assignment by any
Party without the prior written consent of the Purchaser and the Vendors.

 

14.11  Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument and any Party may execute this Agreement
by signing any one or more of such originals or counterparts.

 

14.12  Affiliates. The Parties expressly agree that the right of the Purchaser
to acquire the Vendor Shares under this Agreement may exercised by or in
combination with one or more of its Affiliates and this Agreement will be
interpreted accordingly.

 

15 Jurisdiction, Governing Law and Dispute Resolution

 

15.1 This Agreement and the transactions contemplated by this agreement are
governed by the law in force in India.

 

15.2 If any dispute, difference, claim or controversy (the “Dispute”) arises
between the Parties about the validity, interpretation, implementation or
alleged breach of any provision of this agreement, then the parties shall
negotiate in good faith to endeavour to resolve the matter. However, if the
Dispute has not been resolved by the parties within thirty (30) days after the
date of receipt of written notice of the Dispute by either party from the party
raising the Dispute, then either party may submit the Dispute to arbitration.
Arbitration will be by a three member panel pursuant to International Chamber of
Commerce Arbitration Rules (“ICC Rules”) in Singapore. The Purchaser and the
Vendors (collectively as a group) shall appoint one arbitrator each and the two
arbitrators shall appoint the third or the presiding arbitrator. The arbitration
proceedings shall be conducted and the award shall be rendered in the English
language. Each of the parties hereto agrees, in connection with the enforcement
of any arbitral award rendered pursuant to this agreement to submit to the
jurisdiction of the courts in any country having jurisdiction to enforce the
award. Each of the Parties hereby submits unconditionally to the exclusive
jurisdiction of the courts of Mumbai for the purposes of (i) enforcing this
agreement to arbitrate, (ii) seeking interim, provisional or ancillary remedies
and relief, and (ii) entry of judgment upon any arbitral award made pursuant
hereto. Any other provision of this agreement notwithstanding, (i) the
arbitration panel shall not make any award against any Party(ies) requiring any
remedy other than payment of actual damages incurred by the other Party(ies),
and (ii) the arbitration panel shall not award any incidental, consequential,
speculative or punitive damages.

 

15.3 The costs and expenses of the arbitration, including, without limitation,
the fees of the arbitration and the arbitration panel, shall be borne equally by
each Party to the dispute or claim and each Party shall pay its own fees,
disbursements and other charges of its counsel, except as may be determined by
the arbitration panel. The arbitration panel would have the power to award
interest on any sum awarded pursuant to the arbitration proceedings and such sum
would carry interest, if awarded, until the actual payment of such amounts.

 

13



--------------------------------------------------------------------------------

15.4 The Parties hereto expressly agree that the provisions of Part I of the
(Indian) Arbitration and Conciliation Act, 1996 (except for the provisions of
Sections 9 and 31(7) thereof) shall not apply to the arbitral proceedings
referred to in this Clause 15.

IN WITNESS WHEREOF the Parties hereto have executed this Agreement on the day
and year first above written.

 

14



--------------------------------------------------------------------------------

SIGNED AND DELIVERED by IL&FS Trust Company Limited (Vendor 1) by the hand of
Mr. Sachin Gupta, its duly Authorised Signatory.    )
)
)   

 

15



--------------------------------------------------------------------------------

SIGNED AND DELIVERED by ICICI Bank Limited (Vendor 2) by the hand of Mr. Jyotin
Mehta, General Manager & Company Secretary, its duly Authorised Signatory.    )
)
)
)   

 

16



--------------------------------------------------------------------------------

SIGNED AND DELIVERED by IFCI Limited (Vendor 3), by the hand of Sonjay Sethee,
its duly Authorised Signatory.    )
)
)
)   

 

17



--------------------------------------------------------------------------------

SIGNED AND DELIVERED by Punjab National Bank (Vendor 4) by the hand of Arun
Kaul, its duly Authorised Signatory.    )
)
)   

 

18



--------------------------------------------------------------------------------

SIGNED AND DELIVERED by The General Insurance Corporation of India (Vendor 5) by
the hand of Mrs. Bhagya, its duly Authorised Signatory.    )
)
)
)   

 

19



--------------------------------------------------------------------------------

SIGNED AND DELIVERED by NYSE Group, Inc. (the Purchaser) by the hand of Nelson
Chai, CFO and Executive Vice President, its duly Authorised Signatory.    )
)
)
)   

 

20



--------------------------------------------------------------------------------

SCHEDULE 1

 

Sr.
No.   

Vendor

   No. of Vendor
shares    Percentage (%)     Purchase Consideration
attributable to the respective
Vendor (USD) (not inclusive
of Interest) 1.    Vendor 1    562,500    1.25 %   28,750,000 2.    Vendor 2   
562,500    1.25 %   28,750,000 3.    Vendor 3    787,500    1.75 %   40,250,000
4.    Vendor 4    112,500    0.25 %   5,750,000 5.    Vendor 5    225,000   
0.50 %   11,500,000                       Total    2,250,000    5.00 %  
115,000,0000                   

 

21



--------------------------------------------------------------------------------

SCHEDULE 2

DRAFT FORM OF LETTER FROM THE COMPANY

Date: [On or about the Effective Date]

To,

IL&FS, ICICI, IFCI, PNB & GIC

Dear Sir,

 

Re: Share Purchase Agreement dated January 10, 2007 between IL&FS Trust Company
Limited, ICICI Bank Limited, IFCI Limited, Punjab National Bank, The General
Insurance Corporation of India and NYSE Group, Inc. (“Share Purchase Agreement”)

 

1. We confirm having received today a copy of the Share Purchase Agreement
executed between you and ________ for the proposed sale of _________ equity
shares of Rs. 10/- each of the Company at a premium of Rs. ________ per share in
the proportion as to the number of shares mentioned in the SPA.

 

2. We shall promptly initiate steps envisaged under Article 63 of the Articles
of Association of the Company in relation to the proposed sale and purchase of
the shares.

 

3. We shall also keep you informed of the development on the completion of each
milestone viz., the decision of the Board/Committee on the price under Article
63, the issue of notices for pre-emption rights, and the decision of the Board/
Committee on the pre-emption rights exercise, if any.

 

4. If and when the consent of the Board/Committee is received by you duly
communicated by us, you may deposit the split requests, share certificates and
the share transfer deeds duly executed by all concerned parties along with the
statutory and regulatory approvals, as may be required, with us for the approval
of transfer by the Board/Committee.

 

5. On receipt of the documents, we shall promptly place the same before the
Board/ Committee for its decision in accordance with applicable Law and if the
Board/Committee approves the transfer, it shall be duly registered in the
Company’s register of share transfers and register of members, and the Company
shall deliver the share certificates to the Purchaser with the transfer duly
registered.

 

Yours truly, For National Stock Exchange of India Limited     Authorised
Signatory

Copy To:

NYSE Group, Inc.

11 Wall Street

New York, NY 10005

Facsimile:     +1(212) 656-2078

Attention:     Nelson Chai, CFO and Executive Vice-President

 

22